FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                      March 22, 2021

                                   No. 04-21-00031-CV

                         IN THE INTEREST OF C.C., A CHILD

                 From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-PA-01368
                        Honorable Martha Tanner, Judge Presiding


                                      ORDER

       Appellant’s brief was due on March 15, 2021. See TEX. R. APP. P. 38.6(a). On the due
date, Appellant filed a motion for a twenty-day extension of time to file the brief.
       Appellant’s motion is GRANTED. Appellant’s brief is due on April 5, 2021.




                                                 _________________________________
                                                 Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of March, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court